Interim Decision #2433

MATTER OF PIERRE • In Deportation Proceedings
A-19337984
Decided by Board September 16,'1975
Respondent, a native and citizen of Haiti, is an applicant for the withholding of deportation under section 243(h) of the Immigration and Nationality Act, as amended. She
testified that prior to her departure from Haiti her husband threatened her life and
attempted to kill her. She alleges that, if returned to Haiti, she would be persecuted by
her husband, which the Government of Haiti would do nothing to restrain because of her
husband's high position (a deputy in the Haitian Government), and that she would be
effectively foreclosed from receiving adequate legal or physical protection. Respondent's application is denied since she has not established that she would be persecuted
on account of rage, religion, political opinion or membership in a particular social group;
rather, the motivation behind her husband's alleged actions appears to be strictly
personal.
CHARGE:

Order: Act of 1952—Section 241(a)(2) U.S.C. 1251(aX2)1---Nonimmigrant visitor—
remained longer.
ON BEHALF OF RESPONDENT:
Richard S. Brody, Esquire
53 State Street
Boston, Massachusetts 02109

ON BEHALF OF SERVICE:

George Indelicato
Appellate Trial Attorney

This is an appeal from a decision of an immigration judge, dated April
2, 1975 finding the respondent deportable as charged and denying her
application for withholding of deportation under section 243(h) of the
Immigration and Nationality Act. The appeal will be dismissed.
The respondent is a married female alien who is a native and citizen of
Haiti. She was admitted to the United States as a temporary visitor for
pleasure on November 18, 1971. She has remained beyond the period
authorized. The respondent admitted the factual allegations of the order
to show cause, but denied deportability. We are satisfied that on the
basis of the admissions, deportability has been established by clear,
convincing and unequivocal evidence.
The respondent has applied for withholding of deportation pursuant
to section 243(h) of the Act. She is the wife of a deputy in the Haitian
Government. This position is apparently analogous to that of a senator
461

Interim Decision #2433
in the United States. She testified that prior to her departure from
Haiti, her husband threatened her life and attempted to kill her by
burning down the house in which she lived. The respondent also testified that she hid at the homes of relatives in Haiti and then fled to the
United States.
A cousin cf the respondent, who appeared as a witness, testified that
while in Haiti, she had heard the respondent's husband threaten the
respondent with bodily harm. A letter from the Department of State
confirms that the respondent's husband is in fact a deputy in the Haitian
Government.
Under section 243(h) of the Act, the Attorney General may temporarily withhold the deportation of any alien within the United States to any
country in which the alien would be subject to persecution on account of
his race, religion, political opinion or membership in a particular social
group. See Matter of Dunar, 14 I. & N. Dee. 310 (BIA 1973). The
respondent does not claim that she would be persecuted by virtue of her
inclusion in any of those classes; nor does she claim that the government
of Haiti per se would persecute her. Rather, she contends that because
of the high political position held by her husband, she would effectively
be foreclosed from receiving adequate legal or physical protection in
Haiti, and that this in turn amounts to persecution which the government of Haiti would do nothing to restrain.
We have iz the past recognized that there could be situations whore

an alien would qualify for temporary withholding of deportation even
though the r ersecution was at the hands of individuals not connected
with any government. However, it would first have to be shown that the
government concerned was either unwilling or unable to control the
persecuting individual or group. Matter of Tan, 12 I. & N. Dec. 564
(BIA 1967). See Rosa v. INS, 440 F.2d 100 (1 Cir. 1971). Cf. Matter of
Maccaud, 14 I. & N. Dee. 429 (BIA 1973); Matter of Euseph, 10 I. & N.
Dee. 453, 455 (BIA 1964). Although the respondent claims that the
government of Haiti would not intervene to prevent or punish alleged
unlawful acts performed by her husband, she has presented no evidence
to support this claim.
We are not aware of any case in which an alien has been granted the
benefit of section 243(h) on the basis of the allegations made here. In
Matter of Tan, supra, the alien alleged that if he were returned to his
native country, he would be subject to persecution by mobs because of
his ethnic background. In Matter of Maceaud, the alien claimed that he
would be persecuted by individual prison officials because of his political
activities. In Rosa v. INS, supra, the alien claimed that mobs would
attack him because of his close association with a former, deposed
government.
In each of these cases, in which there are dicta approving the concept
462

Interim Decision #2433
that non-governmental persecution could come within the ambit of section 243(h), the alien alleged that persecution would result because of
membership in a class enumerated in section 243(h). Here, the claim is
significantly different. The respondent does not allege that her husband
seeks to persecute her on account of her race, religion, or political
beliefs. The motivation behind his alleged actions appears to be strictly
personal. Thus, even if the respondent had shown that the government
of Haiti was unable or unwilling to restrain her husband, she could not
qualify for temporary withholding of deportation. Not every unlawful
act of individual harrassment will amount to persecution within the
meaning of section 243(h).
Counsel for the respondent also argues that the receipt into evidence
of a statement, (Exhibit 5), made by the respondent prior to the deportation hearing was erroneous and prejudiced his client. There is no
indication on the transcript of this statement that it was through use of
an interpreter. Counsel indicates that the respondent does not speak
English and he notes that all other statements made by the respondent
were made through a French-speaking interpreter. We do not believe
that the respondent has been prejudiced by the presence of this statement, since we have concluded that even on the basis of the facts most
favorable to the respondent she would not qualify for the relief sought.
ORDER: The appeal is dismissed.
Further order: Pursuant to the immigration judge's order, the respondent is permitted to depart from the United States voluntarily
within 30 days from the date of this order or any extension beyond that
time as may be granted by the district director; and in the event of
failure so to depart, the respondent shall be deported as provided in the
immigration judge's order.

463

